DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (8,677,914) in view of Schaffert (2016/0135364).

Regarding claims 1 and 10, Stark discloses a crop input control system and method of use for an agricultural implement having a plurality of row units, comprising:
A planter row unit (3) having a trench opening system configured to open a seed trench in a soil surface into which seeds are deposited as the planter row unit advances in a forward direction of travel
A liquid conduit (29) in communication with a liquid source (8) containing a crop input, the liquid conduit having a liquid outlet (34) disposed rearward of the trench opening system
A positioning control actuator (5) operably supporting the liquid outlet (51) vertically above the seed trench (Figure 3), the positioning control actuator adapted to movably position the liquid outlet relative to the seed as the planter row unit advances in the forward direction of travel (column 2 lines 53-57)

While Stark discloses the invention as described above including the desirability to automatically adjust the liquid outlet relative to the seed, it fails to specifically disclose that the positioning control actuator varies the transverse positioning of the liquid outlet.  Like Stark, Schaffert also discloses a liquid fertilizer delivery system for a planting device.  Unlike Stark, Schaffert discloses the desirability of being able to adjust the transverse position of the liquid outlet (via 220 – pgph 0002, 0028) with respect to the furrow/seed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inention to utilize the control actuator or Stark to change the transverse position of the seed outlet as taught by Schaffert as it would be applying a known technique to a known device ready for improvement to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)). 


Regarding claims 5 and 14, the combination discloses that the positioning control actuator modifies the pattern of liquid product discharged by the liquid outlet as the planter row unit advances in the forward direction of travel (Stark-column 3 lines 62-64 – adding a second chemical would change the pattern of the 1st chemical as it discharges through the output).



Claims 6-8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (8,677,914) in view of Schaffert (2016/0135364) as applied to claims 1 and 10 above and further in view of De Lany et al. (9,560,797).

Regarding claims 6-8 and 15-17, the combination of Stark and Schaffert discloses the invention as described above, but fails to specifically disclose that the control actuator modifies an axial position of said nozzle along a direction of flow of said liquid or that the actuator oscillates the nozzle.  De Lany also discloses a device that deposits liquids on a planted field.  De Lany further discloses that the position control actuator modifies an axial position of the nozzle along a direction of flow of the liquid (column 6 lines 16-49) and further discloses that the actuator oscillates/vibrates the nozzles as they are being driven into the soil if the soil is difficult to penetrate (column 5 lines 44-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination in view of De Lany to provide a vertical adjustment of the deposition of liquid and to aid in depositing the liquid in hard ground during use as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Response to Arguments
5.	Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. Applicant contends that the examiner failed to address applicant’s previous arguments regarding hindsight reasoning and teaching away.  The examiner disagrees.  With regard to the teaching away argument, the examiner pointed out and maintains that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination would not require the rigid mounting disclosed by Schaffert.  Schaffert is only used for the teaching of transverse adjustability.  The combination would not teach away as applicant contends because the combination would not suggest to utilize a rigid adjustment as shown in Schaffert.  An automatic adjustment/actuator is taught by Stark which is the primary reference.  The combination would teach that the automatic adjustment/actuator of Stark could be used for transverse adjustment in addition to fore/aft adjustment.  Further, applicant argues that there is no motivation to combine the reference.  The examiner again disagrees.  Stark discloses the use of an actuator to adjust the position of the liquid outlet.  Stark discloses that the operator can use the actuator to easily control where the liquid fertilizer is placed in relation to the sown seed (column 2 lines 52-57).  Stark discloses that the distribution device allows for optimal placement of the liquid compound in relation to the seed.  Like Stark, Schaffert also discloses the distribution of liquid fertilizers with respect to sown seeds and the need for placing fertilizer in optimal locations with respect to the sown seeds.  Unlike Stark, Schaffert, discloses that it is sometimes desirable to place liquid fertilizers in furrows adjacent to the seed furrow (pgph 0003).  Schaffert discloses that placing the liquid fertilizer directly in the furrow with the seed can sometimes lead to burning of the seeds which can have a negative impact on plant growth and ultimate crop yield (pgph 0002).  Schaffert further discloses that the liquid fertilizer can be added either directly to the furrow with the seeds or to a furrow adjacent to the seed furrow (pgph 0022) because an adjacent furrow may be the ideal location for liquid fertilizer for some seed types (pgph 0022).  Therefore, Stark teaches that moving the fertilizer tube via an actuator is known in the art and Shaffert discloses that the ability of the fertilizer tube to be moved transversely with respect to the seed location is desirable for certain liquids and seeds.  The combination would therefore disclose that the crop input control system of Stark could utilize the actuator to move the liquid outlet transversely as taught by Schaffert to enable ideal placement of liquid fertilizers with respect to the sown seeds (Schaffert – pgph 0002).  
Applicant continues to argue that the references do not disclose the claimed invention because Stark fails to disclose lateral adjustability and Schaffert fails to disclose an actuator such that adjustments can be made while the vehicle is advancing in the forward direction of travel.  The examiner maintains that this is  a piecemeal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Again, it is noted that Stark, the primary reference, discloses an actuator/automatic adjustment of the liquid outlet during use.  Schaffert discloses transverse adjustment for optimal placement of liquids in relation to the seed to prevent burning of the seed and/or to allow for optimal growth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize transverse positioning in Stark as taught by Schaffert to allow for optimal placement of the fertilizer in relation to the seed by utilizing the actuator/automatic control to position the liquid outlet both fore/aft and transverse of the seed trench.
Regarding applicant’s argument that the positioning control actuator (5) of Stark is located in the cab and therefore not operably supporting the liquid outlet vertically above the seed trench, it is noted that while the controller is located in the cab, Stark also discloses the outlet can be held above the ground for placement in proximity to the seed (See outlets 51,34 – Figure 3).

Applicant argues that Schaffert fails to disclose the desirability of being able to adjust the transverse position of the liquid outlet and then goes on to argue that Schaffert only discloses adjustment via a rigid connection and not during forward advancement of the vehicle, i.e. a different argument.  The examiner never asserted that Schaffert disclosed adjustment during forward travel.  The examiner indicated that Stark, the primary reference, discloses adjustment in a fore/aft direction during forward travel and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also utilize transverse adjustment concurrently in Stark utilizing the actuator since Schaffert discloses that it is known to utilize transverse adjustment of the outlet to avoid burning seed.  Schaffert does, in fact, disclose adjusting the transverse position of the liquid outlet, contrary to applicant’s assertion (arguments, Page 10, line 7).  This again amounts to a piecemeal analysis of the references. A 35 U.S.C. 103 rejection does not require a single reference to disclose every claim limitation.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Schaffert provides a clear motivation for transverse positioning of the liquid outlet to avoid burning the seed (pgph 0002) and further discloses a means for transverse positioning of the liquid outlet (pgph 0028).  The combination would use the actuator positioning system of Stark for both fore/aft and transverse positioning to allow for the optimal positioning of the liquid outlet.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671